IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,361


                            EX PARTE MANUEL LOPEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. D-1-DC-08-900100 IN THE 427TH DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child by exposure and sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that although he pleaded guilty on the condition that he would be placed

on shock probation, he was not returned to Travis County within 180 days, and as a result, the trial

court no longer had jurisdiction to place him on shock probation when he eventually returned. TEX .

CODE CRIM . PROC. art. 42.12, § 6. The trial court found that shock probation was a condition of
                                                                                               2

Applicant’s plea agreement, that Applicant successfully served over 180 days in the Correctional

Institutions Division of the Texas Department of Criminal Justice, and that Applicant was not

returned to Travis County within 180 days. On this record, we conclude that Applicant is entitled

to relief. The conviction in cause number D-1-DC-08-900100 from the 427th Judicial District Court

of Travis County is set aside, and Applicant is remanded to the custody of the sheriff of Travis

County to answer the charges in the indictment.



Delivered: June 9, 2010

Do Not Publish